Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patricia A. Shatynski on Tuesday, January 4, 2022 @10:59 am.

The application has been amended as follows: 

In the Claims
Claim 1, line 14 of the claim: 
delete "oxo,".

Claim 1, line 21 of the claim: 
delete "optionally can" .

Claim 1, line 22 of the claim: 
delete "optionally can" .

Claim 1, page 4, line 5 of the page: 
delete "optionally can" .

Claim 1, page 4: 
delete lines 11-13 of the page,
“
    PNG
    media_image1.png
    105
    464
    media_image1.png
    Greyscale
” .

Claim 12, line 2 of the claim: 
delete "second".
Claim 21, line 2 of the claim: 
replace “the pharmaceutically acceptable salt”  
with   -- the compound -- .


REASONS FOR ALLOWANCE
	The following is an examiner's statement of reasons for allowance. The claimed invention is directed to compounds of formula I, 
    PNG
    media_image2.png
    148
    243
    media_image2.png
    Greyscale
, pharmaceutical compositions comprising the compounds of instant formula I and methods of using the compounds of instant formula I.  The novel and nonobvious aspect of this invention involves the -X-R1 moiety in instant formula I where X can only represent S(O)2 and R1 can only represent NH2.  The closest prior art of record is the compound of Chemical Abstracts Registry Number 
    PNG
    media_image3.png
    183
    532
    media_image3.png
    Greyscale
, which was indexed in the Registry file on July 7, 2011.  There is no motivation to modify the compound of Chemical Abstracts Registry Number 1311732-82-7 by replacing the dialkylaminosulfonyl group [-S(O)2N(Me)(n-butyl)] with a sulfonamide group [-S(O)2NH2].  Therefore, the instant claimed invention is allowed. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  
The examiner can normally be reached on Monday-Friday from 6:00 am to 2:30 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 

	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



January 24, 2022
Book XXVII, page 3